DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-8, filed 5/16/21, with respect to claims 1, 3-9, and 13-22 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display panel and specifically including “a first metal layer, a second metal layer, and a third metal layer disposed on the base substrate and laminated with each other, and an insulating material being filled between the first metal layer and the second metal layer and filled between the second metal layer and the third metal layer, Page 2 of 9KILPATRICK TOWNSEND 74783656 1Appl. No. 16/425,971Attorney Docket No.: 104703-1141474Amdt. dated May 17, 2021Response to Office Action of March 5, 2021wherein the plurality of power supply wires are disposed on the first metal layer, the common power bus is disposed on the second metal layer, and the plurality of power supply wires are connected to the common power bus via through hole, wherein the plurality of scanning signal traces are disposed on the second metal layer, and the plurality of data signal wires are disposed on the third metal layer”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        5/18/2021



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622